DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Regarding the description of Fig. 4, the applicant on pages 8-10 sets forth that the substrate groove (201) is formed in the second surface of the substrate opposite to the encapsulation-layer groove (901), however Fig. 4 clearly depicts that the substrate groove (201) is formed in the first surface of the substrate (not opposite the encapsulation-layer groove) and that the encapsulation-layer groove (901) exposes a portion first ductile material (202). Appropriate correction is required.

Claim Objections
Claims 9-10 and 14 are objected to because of the following informalities:  
Regarding Claims 9 and 14, the limitation “the ductile material” lacks antecedent basis and it is recommended that this limitation be changed to read “the second ductile material”.
Regarding Claim 10, the limitation “the second surface” lacks antecedent basis and it is recommended that this limitations be changed to read “a second surface of the flexible substrate”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 15, the limitation “wherein the encapsulation-layer groove exposes a portion of the first ductile material” is unclear. In particular, it is unclear how a portion of the first ductile material can be exposed to the encapsulation-layer groove if the first ductile material is disposed in the substrate groove formed on the second surface of the substrate as set forth in independent claim 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prushinskiy et al. (U.S. Patent Pub. No. 2013/0169515, from hereinafter “Prushinskiy”) in view of Jeong et al. (U.S. Patent Pub. No. 2018/0090698, from hereinafter “Jeong”) in view of Higano et al. (U.S. Patent Pub. No. 2017/0294621, from hereinafter “Higano”).
Regarding Claim 1, Prushinskiy in Fig. 1-16 teaches a flexible organic light emitting diode (OLED) panel, comprising: a flexible substrate (100) having a first surface and a second surface, the second surface opposite to the first surface, the flexible substrate comprising a light emitting region, a thinned region, and an another region, wherein the light emitting region is adjacent to the another region, the thinned region is disposed between the light emitting region and the another region, and the thinned region comprises: a substrate groove (110) formed on the second surface; and a first ductile material (500) disposed in the substrate groove; a plurality of metal wires (253/255) formed on the first surface; a light emitting layer (222) disposed above one of the metal wires, and the light emitting layer located in the light emitting region; an encapsulation layer (300) disposed on the light emitting layer, and the encapsulation layer comprising an encapsulation-layer groove (310) located in the thinned region, wherein the encapsulation-layer groove is opposite to the substrate groove (Fig. 16; ¶’s 0046-0092 and 0109-0126 and 0131-0132; specifically ¶’s 0118-0126 and 0131-0132 describing the first ductile material and the encapsulation-layer groove).
Prushinskiy fails to specifically teach wherein the another region is specifically a wiring region wherein the plurality of metal wires are also located. 
Jeong in Fig. 1-3 teaches a similar semiconductor device comprising: a flexible substrate having a first surface and a second surface, the second surface opposite to the first surface, the flexible substrate comprising a light emitting region (1A/DA); a thinned region (BA1), and a wiring region (2A), wherein the light emitting region is adjacent to the wiring region, the thinned region is disposed between the light emitting region and the wiring region (¶’s 0074 and 0109). 
In view of the teachings of Jeong, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Prushinskiy to include wherein the another region is specifically a wiring region because wiring regions are well known to be included adjacent to light emitting regions with a bending area between as they will provide electrical connect to external circuitry that is needed to operate the panel. 
While, Prushinskiy teaches that the description with respect to the substrate groove may be equally applied to the encapsulating-layer groove (¶’s 0132), Prushinskiy is silent with regards to specifically teaching a second ductile material is disposed in the encapsulation-layer groove. 
Higano in Fig. 1-13 teaches a similar device comprising: a flexible substrate having a first surface and a second surface, the flexible substrate comprising a light emitting region, a bending region, and a wiring region, wherein an encapsulation layer (200/201) is disposed on the light emitting layer and wherein a ductile material (10) is disposed in the bending region in an area wherein the encapsulation layer is removed ¶’s 0026-0034, 0052-0054 and 0063). 
In view of the teachings of Prushinskiy and Higano, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Prushinskiy to include a second ductile material is disposed in the encapsulation-layer groove because including a ductile material in a groove is already taught by Prushinskiy and as explained by Higano the ductile material will help to prevent stress when the flexible substrate is bent as well as provide isolation and protection from damage and moisture. 
Regarding Claim 2, Prushinskiy teaches wherein the metal wires are located in the light emitting region (Fig. 2) and as in the combination above, Jeong teaches that the metal wires (820) are located in both the light emitting region and the wiring region (Fig. 3). 

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prushinskiy as modified by Jeong and Higano above, and further in view of Lee et al. (U.S. Patent Pub. No. 2016/0204171, from hereinafter “Lee”).
Regarding Claim 3, Prushinskiy in Fig. 2 teaches a planarization layer (shown in device layer 250) disposed on the metal wires and the flexible substrate; a first conductive layer (221) disposed on the planarization layer, the first conductive layer comprising a first electrode located in the light emitting region; a pixel definition layer (shown above the planarization layer and defining the OLED) disposed on the first electrode and the planarization layer; and a second conductive layer (223) disposed on ¶’s 0055-0085).
Prushinskiy is silent with regards to teaching that the second conductive layer comprise conductive wire located on the wiring region.
Lee in Fig. 3-4 teaches a similar device comprising: a substrate having a first surface and a second surface, the substrate comprising a light emitting region (PXA) and a wiring region (NPXA); a plurality of metal wires (SE/DE/GE) formed on the first surface; a light emitting layer (EML) disposed above one of the metal wires, and the light emitting layer located in the light emitting region; a planarization layer (203) and the substrate; a first conductive layer (ED1) disposed on the planarization layer, the first conductive layer comprising a first electrode located in the light emitting region; a pixel definition layer (PDL) disposed on the first electrode and the planarization layer; and a second conductive layer (ED2) disposed on the pixel definition layer, the second conductive layer comprising a second electrode located on the light emitting layer and a second conductive wire located on the wiring region (Fig. 4; ¶’s 0062-0088). 
In view of the teachings of Lee, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Prushinskiy to include that the second conductive layer comprise conductive wire located on the wiring region because this will help to provide external electrical connection to OLED located in the light emitting region. 
Regarding Claim 4, Prushinskiy and Lee both teach wherein the first conductive layer and the second conductive layer are made of transparent conductive material (¶’s 0060-0072 and ¶’s 0079-0083, respectively). 
Regarding Claim 5, Prushinskiy teaches wherein the ductile material comprises an elastic material (¶ 0118-0126) and Higano teaches wherein the ductile material comprises a resin (¶’s 0031-0032). In view of the teachings of both Higano and Prushinskiy it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention that the first ductile material and the second ductile material comprise a resin because resin is well known in the art for its elasticity and its ability to relieve stress while providing protection when a flexible substrate is bent or folded. 
Regarding Claim 6, Prushinskiy and Lee both teach wherein the planarization layer has a conductive through hole in the light emitting region, and the conductive through hole is electrically connected to the metal wire located in the light emitting region (Fig. 2 showing conductive through hole extending between element 221 and 255b and Fig. 4 showing conductive through hole TH3, respectively).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prushinskiy in view of Jeong.
Regarding Claim 7, Prushinskiy in Fig. 1-16 teaches a flexible organic light emitting diode (OLED) panel, comprising: a flexible substrate (100), comprising a light emitting region, a thinned region, and another region, wherein the light emitting region is ¶’s 0046-0092 and 0109-0126 and 0131-0132; specifically ¶’s 0118-0126 and 0131-0132 describing the first ductile material and the encapsulation-layer groove).
Prushinskiy fails to specifically teach wherein the another region is specifically a wiring region wherein the plurality of metal wires are also located. 
Jeong in Fig. 1-3 teaches a similar semiconductor device comprising: a flexible substrate having a first surface and a second surface, the second surface opposite to the first surface, the flexible substrate comprising a light emitting region (1A/DA); a thinned region (BA1), and a wiring region (2A), wherein the light emitting region is adjacent to the wiring region, the thinned region is disposed between the light emitting region and the wiring region (¶’s 0074 and 0109). 
In view of the teachings of Jeong, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Prushinskiy to include wherein the another region is specifically a . 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prushinskiy as modified by Jeong above, and further in view of Higano.
Regarding Claim 8, While, Prushinskiy teaches that the description with respect to the substrate groove may be equally applied to the encapsulating-layer groove (¶’s 0132), Prushinskiy is silent with regards to specifically teaching a second ductile material is disposed in the encapsulation-layer groove. 
Higano in Fig. 1-13 teaches a similar device comprising: a flexible substrate having a first surface and a second surface, the flexible substrate comprising a light emitting region, a bending region, and a wiring region, wherein an encapsulation layer (200/201) is disposed on the light emitting layer and wherein a ductile material (10) is disposed in the bending region in an area wherein the encapsulation layer is removed between the light emitting region and the wiring region (¶’s 0026-0034, 0052-0054 and 0063). 
In view of the teachings of Prushinskiy and Higano, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Prushinskiy to include a second ductile material is disposed in the encapsulation-layer groove because including a ductile material in a groove is already taught by Prushinskiy and as explained by Higano the ductile material 
Regarding Claim 9, Prushinskiy teaches wherein the ductile material comprises an elastic material (¶ 0118-0126) and Higano teaches wherein the ductile material comprises a resin (¶’s 0031-0032). In view of the teachings of both Higano and Prushinskiy it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention that the first ductile material and the second ductile material comprise a resin because resin is well known in the art for its elasticity and its ability to relieve stress while providing protection when a flexible substrate is bent or folded. 

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prushinskiy in view of Jeong in view of Lee.
Regarding Claim 10, Prushinskiy in Fig. 1-16 teaches a flexible organic light emitting diode (OLED) panel, comprising: a flexible substrate (100) comprising a light emitting region, a thinned region, and another region, wherein the light emitting region is adjacent to the another region, the thinned region is disposed between the light emitting region and the another region, and the thinned region comprises: a substrate groove (110) formed on the second surface; a first ductile (500) material disposed in the substrate groove; a plurality of metal wires (253/255) disposed on the flexible substrate, and the metal wires located in the light emitting region; a planarization layer (shown in device layer 250) disposed on the metal wires and the flexible substrate; a first conductive layer (221) disposed on the planarization layer, the first conductive layer 
Prushinskiy fails to specifically teach wherein the another region is specifically a wiring region wherein the plurality of metal wires are also located. 
Jeong in Fig. 1-3 teaches a similar semiconductor device comprising: a flexible substrate having a first surface and a second surface, the second surface opposite to the first surface, the flexible substrate comprising a light emitting region (1A/DA); a thinned region (BA1), and a wiring region (2A), wherein the light emitting region is adjacent to the wiring region, the thinned region is disposed between the light emitting region and the wiring region (¶’s 0074 and 0109). 
In view of the teachings of Jeong, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Prushinskiy to include wherein the another region is specifically a wiring region because wiring regions are well known to be included adjacent to light emitting regions with a bending area between as they will provide electrical connect to external circuitry that is needed to operate the panel. 
Prushinskiy is also silent with regards to teaching that the second conductive layer comprise conductive wire located on the wiring region.
Lee in Fig. 3-4 teaches a similar device comprising: a substrate having a first surface and a second surface, the substrate comprising a light emitting region (PXA) and a wiring region (NPXA); a plurality of metal wires (SE/DE/GE) formed on the first surface; a light emitting layer (EML) disposed above one of the metal wires, and the light emitting layer located in the light emitting region; a planarization layer (203) and the substrate; a first conductive layer (ED1) disposed on the planarization layer, the first conductive layer comprising a first electrode located in the light emitting region; a pixel definition layer (PDL) disposed on the first electrode and the planarization layer; and a second conductive layer (ED2) disposed on the pixel definition layer, the second conductive layer comprising a second electrode located on the light emitting layer and a second conductive wire located on the wiring region (Fig. 4; ¶’s 0062-0088). 
In view of the teachings of Lee, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Prushinskiy to include that the second conductive layer comprise conductive wire located on the wiring region because this will help to provide external electrical connection to OLED located in the light emitting region (¶’s 0046-0092 and 0109-0126; specifically ¶’s 0118-0126 describing the first ductile material).
Regarding Claim 12, Prushinskiy teaches wherein the encapsulation layer comprises an encapsulation-layer groove (310) located in the thinned region, wherein the encapsulation-layer groove is opposite to the substrate groove (Fig. 16; ¶’s 0131-0132).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prushinskiy as modified by Jeong and Lee above, and further in view of Namkung et al. (U.S. Patent Pub. No. 2016/0101610, from hereinafter “Namkung”).
Regarding Claim 11, while Prushinskiy teaches that the first ductile material comprises an elastic material (¶’s 0118-0126), Prushinskiy is silent with regards to teaching that the first ductile material specifically comprises a resin. 
Namkung in Fig. 10 teaches a similar device comprising a flexible substrate wherein a substrate groove is formed in the second surface of the flexible substrate and a first ductile material (300) is disposed in the substrate groove, wherein the first ductile material comprise a resin (¶ 0052-0061). 
In view of the teachings of Namkung, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Prushinskiy to include that the first ductile material specifically comprises a resin because resin is well known in the art for its elasticity and its ability to relieve stress while providing protection when a flexible substrate is bent or folded. 

Claims 13 -14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prushinskiy as modified by Jeong and Lee above, and further in view of Higano.
Regarding Claim 13, While, Prushinskiy teaches that the description with respect to the substrate groove may be equally applied to the encapsulating-layer groove (¶’s 0132), Prushinskiy is silent with regards to specifically teaching a second ductile material is disposed in the encapsulation-layer groove. 
Higano in Fig. 1-13 teaches a similar device comprising: a flexible substrate having a first surface and a second surface, the flexible substrate comprising a light emitting region, a bending region, and a wiring region, wherein an encapsulation layer (200/201) is disposed on the light emitting layer and wherein a ductile material (10) is disposed in the bending region in an area wherein the encapsulation layer is removed between the light emitting region and the wiring region (¶’s 0026-0034, 0052-0054 and 0063). 
In view of the teachings of Prushinskiy and Higano, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Prushinskiy to include a second ductile material is disposed in the encapsulation-layer groove because including a ductile material in a groove is already taught by Prushinskiy and as explained by Higano the ductile material will help to prevent stress when the flexible substrate is bent as well as provide isolation and protection from damage and moisture. 
Regarding Claim 14, Prushinskiy teaches wherein the ductile material comprises an elastic material (¶ 0118-0126) and Higano teaches wherein the ductile material comprises a resin (¶’s 0031-0032). In view of the teachings of both Higano and Prushinskiy it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention that the first ductile material and the second ductile material comprise a resin because resin is well known in the art for its elasticity and its ability to relieve stress while providing protection when a flexible substrate is bent or folded. 

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if the 112 rejection above is overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein the encapsulation-layer groove exposes a portion of the first ductile material. 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Oh (U.S. Patent Pub. No. 2017/0042047) teaches a similar device comprising a substrate groove with a first ductile material in the substrate groove and an encapsulation-layer groove formed opposite to the substrate groove. 
(ii) Namkung et al. (U.S. Patent Pub. No. 2015/0146386) teaches a similar device comprising a substrate groove and an encapsulation-layer groove wherein the two grooves are formed opposite one another. 
(iii) Tao et al. (U.S. Patent Pub. No. 2016/0204183) teaches a similar device comprising a flexible substrate having a first surface and a second surface, the second surface opposite to the first surface, the flexible substrate comprising a light emitting region, a thinned region, and a wiring region, wherein the light emitting region is adjacent to the wiring region, the thinned region is disposed between the light emitting 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        December 1, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894